FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR HERNANDEZ-CARRANZA,                        No. 12-73507

               Petitioner,                       Agency No. A095-745-118

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Cesar Hernandez-Carranza, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order of removal. We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law and review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual determinations. Lopez-Cardona v. Holder, 662 F.3d 1110, 1111

(9th Cir. 2011). We deny the petition for review.

      Hernandez-Carranza does not dispute that his conviction for grand

theft/embezzlement under California Penal Code § 487(a)/508 with a 214-day

sentence is a crime involving moral turpitude. This conviction is final for

immigration purposes, and the validity of this conviction is not properly before us.

See Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011); Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1041 (9th Cir. 2010) (“A petitioner may not collaterally

attack his state court conviction on a petition for review of a BIA decision.”).

Accordingly, the BIA correctly determined that Hernandez-Carranza is statutorily

ineligible for cancellation of removal due to his conviction. See 8 U.S.C.

§§ 1182(a)(2)(A)(i)(I), 1229b(b)(1)(C).

      Substantial evidence supports the BIA’s determination that Hernandez-

Carranza has not established eligibility for any other form of relief or protection

from removal. See 8 U.S.C. § 1229a(c)(4)(A).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-73507